08/10/2021


                 IN THE SUPREME COURT OF THE                       Case Number: DA 21-0347
                      STATE OF MONTANA

                         Case No. DA 21-0347

WOODROW BARSTAD and
CHRISTINE BARSTAD,

           Plaintiffs/Appellants,

     vs.

ALBERT BURNEY, INC.,
an Alabama Corporation, and RIVERBEND
REALTY, LLC, a Montana Corporation,

           Defendants/Appellees.


 ORDER GRANTING APPELLANTS’ UNOPPOSED FIRST MOTION
  FOR 30-DAY EXTENSION OF TIME TO FILE OPENING BRIEF

      On Appeal from the Montana Third Judicial District Court
Powell County, Consolidated Cause Nos. DV-16-68; DV-16-69; DV-17-12
                     Before Hon. Ray J. Dayton

Quentin M. Rhoades                  Scott D. Hagel
RHOADES SIEFERT &                   CROWLEY FLECK PLLP
ERICKSON PLLC                       1667 Whitefish Stage Road
430 Ryman Street                    P.O. Box 759
Missoula, Montana 59802             Kalispell, MT 59903-0759
Telephone: 406-721-9700
qmr@montanalawyer.com               Jason Collins
For Appellant                       Garlington, John & Robinson,
                                    PLLP
                                    P.O. Box 7909
                                    Missoula, MT 59807
                                  Jill Gerdrum
                                  Axilon Law Group, PLLC
                                  Millennium Building, Suite 403
                                  125 Bank Street
                                  Missoula, MT 59802

                                  Graham J. Coppes
                                  Ferguson Law Office, PLLC
                                  P.O. Box 8359
                                  Missoula, MT 59807-8359




     Upon motion of Appellants Woodrow Barstad and Christine

Barstad, and for good cause shown,

     IT IS HEREBY ORDERED that Appellants’ motion is GRANTED.

Appellants shall have up to September 19, 2021, in which to file their

Opening Brief.




                                     2                       Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                  August 10 2021